t c memo united_states tax_court alan sabolic petitioner v commissioner of internal revenue respondent docket no filed date alan sabolic pro_se wesley j wong for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined the following deficiencies and penalties with respect to petitioner’s federal_income_tax for tax years year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the issues for our consideration are whether petitioner received unreported tip_income in tax years and whether petitioner is liable for accuracy-related_penalties under sec_6662 findings_of_fact some of the facts have been stipulated and are so found petitioner resided in nevada when he filed the petition petitioner has been employed as a bartender for over years he was employed at the zuri lounge at the mgm grand hotel and casino mgm grand in las vegas nevada during tax years he would serve drinks to customers who sat at the six stools at his bar and to those who would walk up to the counter in front of the stools were video poker machines if a customer was sitting at a stool and actively gambling on the video poker machine petitioner would serve him or her a complimentary drink comp most of petitioner’s drinks served were comps petitioner did not work with waitresses and did not fill their orders petitioner worked monday through thursday from p m until a m with an hour break each day for all three tax years at times during the tax years at issue petitioner varied from his usual routine to take vacations or work flexible hours each mgm grand worker had an employee identification_number and terminal where he or she swiped in when arriving and swiped out when leaving or taking a break when a customer ordered a drink from petitioner he entered the sale into mgm grand’s point-of-sales system under his unique employee identification_number when he provided a customer with a comp mgm grand’s point-of-sales system would internally record it with a price discounted from the usual retail price of a drink for example if he entered a sale from a domestic beer provided to a paying customer the system internally recorded it at dollar_figure but if he entered a sale from the same domestic beer provided as a comp the system internally recorded it at dollar_figure the system also tracked the customer’s payment for the drinks purchased including whether the purchase was made with a credit card or cash and the amount of any tip paid_by credit card or room charge daily log during the years at issue petitioner opted not to participate in the internal revenue service’s irs gaming industry tip compliance agreement program gitca program petitioner participated in the gitca program for over years but he opted out of it during the tax years at issue because he felt that the automatic tip rate was too high given the economic conditions during that time since petitioner opted out of the gitca program he was required to self- report his cash tips to his employer and keep personal records of how much he received in tips each shift petitioner had a set routine of how he recorded his tips at the end of each shift mgm grand’s point-of-sales system would generate a receipt that stated how much he had earned in tips from credit cards and room charges charged tips he would cash_out his charged tips receipt daily cash tips were not internally controlled by mgm grand’s system and so petitioner the gitca program is an irs program that sets an automatic tip rate for participating employees rather than requiring that participants keep records and report their actual tip_income the irs allows the employer’s payroll department to multiply the number of hours worked by gitca program participants by the applicable tip rate to arrive at taxable tip_income which is then reported on the participants’ forms w-2 wage and tax statement would personally keep track of his cash tips for each shift petitioner would put any change from cash tips that he received in a glass jar he would add together his cash tips and his charged tips and enter the total into the system when he punched out he would tip the cashier any leftover change that he received this amount would then be automatically reported to mgm grand’s payroll department he also kept daily a personal tip diary by recording the total on a slip of paper his daily totals were recorded in whole numbers petitioner kept both the receipts from his charged tips and his contemporaneously recorded slips of paper for and for he kept only the contemporaneously recorded slips of paper after he submitted his tip information to mgm grand’s system petitioner would tip out or give a portion of his tips to the barback who had helped him that shift he did not keep a contemporaneous log detailing how much he paid out to the barbacks petitioner gave the barbacks to of his total tips petitioner’s tip diaries show that petitioner received tips of dollar_figure dollar_figure and dollar_figure for tax years respectively these amounts include the tips he gave to the barbacks but do not include the change tips he gave to the cashiers when he cashed out his charge tip receipts tax returns petitioner filed timely tax returns for all three years at issue he hired a tax_return_preparer to aid him in this process each year he would provide his return preparer with the form_w-2 generated by mgm grand the form_w-2 showed how much he had earned in tips for that year on the basis of the amounts that he reported to mgm grand at the end of each shift the return preparer used that information to complete petitioner’s form_1040 u s individual_income_tax_return each year petitioner reduced the total tips that he received by approximately to account for the tip outs to the barback at the end of each shift in accordance with his forms w-2 petitioner reported income from tips of dollar_figure dollar_figure and dollar_figure for tax years respectively he claimed deductions for the tip outs of dollar_figure dollar_figure and dollar_figure for tax years respectively respondent’s calculation respondent determined that petitioner had underreported his tip_income for each of tax years respondent obtained petitioner’s sales records from mgm grand for the tax years at issue these records were already broken down at trial and on brief respondent introduced a method of determining petitioner’s income adjusted from the one that was used to generate the notice of continued into three roughly yearlong segments that corresponded with the tax years at issue these segments were date to date for tax_year date to date for tax_year and date to date for tax_year for the segment that corresponded to tax_year respondent divided the data by the number of days of the segment and then multiplied the result by to account for the discrepancy between the segment length and the calendar_year respondent did not make this adjustment for either or as those segments more closely represented a 365-day year from the adjusted data and the original and data respondent extracted three figures for each year petitioner’s total charged sales which included both credit card and room charge sales petitioner’s total noncharged sales which included both drinks purchased at full price in cash and all comped drinks and petitioner’s charged tips generated by the charged sales using the ratio of charged sales to charged tips respondent determined a charge tip rate for each tax_year to be conservative respondent then reduced continued deficiency the adjusted method resulted in assigning petitioner less tip_income respondent conceded the difference between the amount determined using the adjusted method and the amount determined using the original method from the notice_of_deficiency the charge tip rate by to arrive at the noncharged tip rate for each year respondent then reduced petitioner’s total noncharged sales by a stiff rate of representing the frequency with which respondent estimated that customers did not leave any tip or stiffed petitioner respondent then applied the corresponding noncharged tip rate to petitioner’s adjusted noncharged sales for each year in order to arrive at petitioner’s total noncharged tip_income respondent then added the total noncharged tip_income to the total charged tip_income to arrive at total tip_income for each year respondent then reduced the total tip_income by to account for the tip outs petitioner gave to the barbacks at the end of each shift finally from this reduced total tip_income for each year respondent subtracted the amount of tip_income that petitioner had reported on his respective tax returns after all of the adjustments and calculations respondent determined that petitioner had underreported his tip_income by dollar_figure dollar_figure and dollar_figure for tax years respectively these amounts reflect concessions that respondent made after the revised calculations which adjusted the data for increased the stiff rate from to applied the stiff rate to noncharged sales which included cash sales and all comps only instead of total sales and reduced respondent’s total tip_income calculation by to represent the amounts paid to the barbacks instead of reducing it only by the amounts petitioner had reported on his tax returns opinion tips constitute compensation_for services and are includable in gross_income under sec_61 see 81_tc_8 aff’d without published opinion sub nom knoll v commissioner 735_f2d_1370 9th cir 43_tc_824 sec_1 a income_tax regs taxpayers are required to maintain records sufficient for the commissioner to determine their correct_tax liability sec_6001 meneguzzo v commissioner t c pincite when a taxpayer receives tips daily he or she is required to keep an accurate and contemporaneous record of such income ross v commissioner tcmemo_1989_682 aff’d without published opinion 967_f2d_590 9th cir biddle v commissioner tcmemo_1989_397 sec_1 a income_tax regs sec_31_6053-4 employment_tax regs such records must be retained by the taxpayer so long as the contents thereof may become material in the administration of any internal revenue law sec_1_6001-1 income_tax regs when a taxpayer fails to keep records or maintains only incomplete or inadequate records of income or when a taxpayer’s records are no longer available the commissioner may recompute tips in any manner that clearly reflects income sec_446 meneguzzo v commissioner t c pincite the commissioner has great latitude in adopting a suitable method for reconstructing the taxpayer’s income 54_tc_1530 the amount of income determined by the commissioner need not be exact so long as it is based on a reasonable methodology in the light of all surrounding facts and circumstances 40_tc_30 the use of a formula based upon the net sales of an employee in the restaurant or bar industry is a well-established indirect method for computing tip_income see 643_f2d_1383 9th cir aff’g per curiam tcmemo_1979_3 mcquatters v commissioner tcmemo_1973_240 respondent’s method of recomputing income carries with it the presumption of correctness and petitioner has the burden of proving it wrong see rule a 290_us_111 the u s court_of_appeals for the ninth circuit to which an appeal in this case would lie see sec_7482 has held that for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases such as this the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity or demonstrating that the taxpayer actually received unreported income see 596_f2d_358 9th cir rev’g 67_tc_672 see also 680_f2d_1268 9th cir holding that the commissioner’s assertion of a deficiency is presumptively correct once some substantive evidence is introduced demonstrating that the taxpayer received unreported income if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer who must establish by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 petitioner was employed as a bartender at the mgm grand during the years at issue respondent introduced records from mgm grand’s payroll department showing that petitioner received income from his bartending activities the burden_of_proof remains with petitioner in addition petitioner does not contend that sec_7491 shifts the burden_of_proof to respondent nor does the record establish that petitioner satisfies the sec_7491 requirements petitioner argues that he has met his burden because he complied with the recordkeeping requirements of sec_6001 and sec_31_6053-4 employment_tax regs having kept detailed contemporaneous daily logs which are substantially accurate petitioner routinely recorded the amounts of his cash and charge tips on slips of paper at the end of each shift petitioner kept these logs and produced them to respondent and at trial respondent contends that petitioner’s logs are inadequate for several reasons first respondent points to the fact that the logs were recorded in whole numbers respondent argues that petitioner was not tipped in exact dollar amounts petitioner testified credibly that when he was tipped with change he would put the change in a glass jar to be mixed in with the other tips when he would periodically cash_out the change jar he would give the change to the cashiers who cashed him out at the end of the shift he also testified that when he cashed out daily his charged tips receipt he would give the cashiers any change that was generated by those tips we find petitioner’s explanation credible and do not find the logs inadequate merely because the amounts are recorded in whole numbers second respondent argues that the daily tip logs are inadequate because petitioner did not keep track of how much he actually tipped out the barbacks at the end of each shift petitioner testified credibly that he always tipped the barbacks between and at the conclusion of each shift petitioner deducted only for the tip outs on his federal_income_tax return for each year at issue when respondent recalculated petitioner’s tip_income respondent allowed petitioner a reduction for tip outs of for each year at issue see brown v commissioner tcmemo_1996_310 recognizing that sharing tips with coemployees reduces gross_income although ideally petitioner should have kept track of these tip out amounts the fact that he did not do so given the facts and circumstances does not by itself render his logs inadequate third respondent also claims that the logs are inadequate because they appear to be missing days however petitioner credibly testified that he sometimes took vacations or worked flexible days to the extent that the log days do not match up with the days from the mgm grand’s records petitioner also testified that frequently the time system would be down or faulty and cause disparities between his records and those that mgm grand provided we find petitioner’s explanation to be credible and do not find his logbooks to be inadequate on that ground finally respondent contends that petitioner’s logs are inadequate because they do not precisely match up with the information in his forms w-2 for petitioner’s log was off by dollar_figure for it was off by dollar_figure for it was off by dollar_figure at trial respondent acknowledged that for the mismatch could be due to timing differences as the form_w-2 is generated on the basis of pay periods which do not correspond precisely to the calendar_year although the discrepancies for and are larger they can also be partially reconciled by the pay_period difference petitioner testified and submitted evidence that the mgm grand time system that tracked tips had malfunctioned several times throughout the tax years at issue petitioner testified that these malfunctions could be responsible for his reported tips’ being shifted between pay periods or possibly lost given petitioner’s habitual careful recordkeeping we find that his logs are a substantially accurate account of his tip_income for the tax years at issue additionally petitioner presented evidence of his income and testified credibly about how he kept track of his tips petitioner was an experienced bartender and he understood that if he did not participate in the gitca program he would be required to keep daily records of his tips petitioner testified about how his bar was set up and what a shift was like during the years at issue he stated that his bar had only six stools and that customers would often sit at the stools playing poker for several hours and receive several comped drinks as a result he testified that the only time his bar would be busy was when there was a big convention and then most of the drink sales tips would be on company credit cards rather than cash he described the difficult economic times that las vegas faced during the years at issue and how his business had decreased as a result petitioner also testified about the typical tipping behavior of his patrons most of his drinks served were comps and he testified that customers rarely tipped on comp drinks and that if they did they might throw him a buck or two after several hours of sitting at his bar receiving the comped drinks petitioner additionally testified that college kids and foreigners rarely tipped this court has held that the commissioner’s method of reconstructing taxpayers’ tip_income is reasonable see mcquatters v commissioner tcmemo_1973_240 however we find that in this case this method does not reflect petitioner’s income as accurately as petitioner’s own daily records see krause v commissioner tcmemo_1992_270 there is no evidence of a discrepancy in petitioner’s records that would result in the unreported income showed by respondent’s calculations on the basis of all the evidence presented and on this record we find that petitioner has met his burden_of_proof he has satisfied the requirement of sec_31_6053-4 employment_tax regs by keeping a daily record and has reported amounts substantially the same as recorded therein we find petitioner’s figures accurately reflect the tip_income he earned during the years at issue see krause v commissioner tcmemo_1992_270 we find that petitioner fully reported his tip_income on his and federal_income_tax returns we do not sustain respondent’s deficiency determinations and therefore need not decide whether accuracy-related_penalties under sec_6662 would be appropriate any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for petitioner
